Case 20-00546-NGH         Doc 53      Filed 12/14/20 Entered 12/14/20 15:35:43               Desc Main
                                     Document      Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF IDAHO


 IN RE:                                               Case No. 20-00546-NGH

 TAUNO O. WATIA,

            Debtor.                                   Chapter 7


                                MEMORANDUM OF DECISION


        On November 23, 2020, the Court entered orally its ruling on a voluntary motion to

dismiss filed by Tauno Watia (“Debtor”). Doc. No. 30 (the “Dismissal Motion”). On December

1, 2020, the Court entered the proffered order denying the Dismissal Motion consistent with its

oral ruling. Doc. No. 47 (the “Order”). On December 9, 2020, Debtor filed a motion to

reconsider the Order. Doc. No. 51 (the “Motion to Reconsider”).

        Motions to reconsider do not exist under the Rules. 1 In re Ricks, 2015 WL 6125559, *2

(Bankr. D. Idaho Oct. 16, 2015). Such motions are treated as motions under Civil Rule 59(e)

made applicable by Rule 9023. Id. “[R]econsideration of a judgment or order after its entry by

the court ‘is an extraordinary remedy which should be used sparingly.’” Id. (citing McDowell v.

Calderon, 197 F.3d 1253, 1254 n.1 (9th Cir. 1999) (citation omitted)). Establishing relief under

such a motion requires a movant to meet a high standard. A motion to reconsider “should not be

granted, absent highly unusual circumstances, unless the [] court is presented with newly

discovered evidence, committed clear error, or if there is an intervening change in the controlling

law.” Id. (citing Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880



        1
         Unless otherwise indicated all references to “Rules” are to the Federal Rules of Bankruptcy
Procedure and all references to “Civil Rules” are to the Federal Rules of Civil Procedure.


MEMORANDUM OF DECISION - 1
Case 20-00546-NGH        Doc 53     Filed 12/14/20 Entered 12/14/20 15:35:43            Desc Main
                                   Document      Page 2 of 2



(9th Cir. 2009) (internal citation omitted)). Such a motion cannot be used to reargue matters “or

to attempt to cure deficiencies in earlier submissions that were found to be inadequate.”

Oldemeyer v. Couch-Russell (In re Couch-Russell), 04.1 I.B.C.R. 9, 10 (Bankr. D. Idaho 2004).

        Under these standards, the Motion to Reconsider does not establish adequate grounds for

relief. Debtor does not point to any “newly discovered evidence” as contemplated by Civil Rule

59 (i.e., evidence that could not have been discovered and timely presented by the movant acting

with due diligence). Further, the Court found and concluded when originally ruling on the

Dismissal Motion that Debtor had failed to carry his burden to demonstrate creditors would not

be prejudiced by dismissal. See Bartee v. Ainsworth (In re Bartee), 317 B.R. 362, 365-66 (9th

Cir. BAP 2004). Denying the Dismissal Motion on this ground was not a manifest error of fact

or law and was consistent with controlling case law in this Circuit. Moreover, Debtor does not

cite to, nor is the Court aware of, any intervening change in controlling law that would require a

different result.

        Therefore, Debtor’s Motion to Reconsider will be denied. The Court will enter an

appropriate order.

DATED: December 14, 2020


                                             _________________________
                                             NOAH G. HILLEN
                                             U.S. Bankruptcy Judge




MEMORANDUM OF DECISION - 2
